Citation Nr: 0606954	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-26 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee condition.

2.  Entitlement to service connection for disability of the 
thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel



INTRODUCTION

The veteran had active service from July 1968 until July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for low back strain, but the RO granted 
service connection for right knee condition and assigned an 
initial compensable evaluation of 10 percent effective to the 
date of claim, April 30, 1998.  The Board has rephrased the 
issues on the title page to better reflect the medical 
evidence of record and to reflect that this is an initial 
rating claim.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(When an appeal stems from an initial rating, VA must frame 
and consider the issue as to whether separate or "staged" 
ratings may be assigned for any or all of the retroactive 
period from the effective date of the grant of service 
connection in addition to a prospective rating.).  

The Board notes that, in the appellant's brief dated January 
11, 2006, the veteran asserts that he is entitled to service 
connection for his low back strain and gastrointestinal 
condition as secondary to his service-connected right knee 
condition.  The issues of secondary service connection are 
not in appellate status and the Board does not have 
jurisdiction over these issues; they are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The service-connected right knee condition is manifested 
by range of motion from 0 to 127 degrees, chronic pain, 
fatigability, and lack of endurance with x-ray confirmed 
degenerative changes, but absent instability or subluxation. 

2.  The veteran's current disability of the lumbar spine, 
variously diagnosed as lumbar strain, myositis, degenerative 
arthritis, and degenerative disc disease, was first manifest 
many years after his discharge from active service, and there 
is no competent evidence that any current disability of the 
lumbar spine is causally related to event(s) during active 
service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the right knee condition have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. pt. 4, §§ 4.7, 4.71a,  Diagnostic Codes 5003, 5020, 
5257, 5260, 5261 (2005).

2.  Disability of the thoracolumbar spine was not incurred in 
or aggravated by active service, and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Rating for Right Knee Condition

The veteran contends that he is entitled to a higher initial 
rating for his right knee condition.  According to his 
statements of record, he complains of unbearable pain, and 
his "knee is getting worse all the time."  During his VA 
exam in August 2002, he stated that, on a scale of 10 being 
the worst possible pain, his pain is an 8 lasting for 12 
hours during the day.  Walking for more than an hour, 
weightbearing, bending at the knees, stooping down, or 
getting up and down from a seated position to a standing 
position are precipitating factors for his knee pain.  He 
stated that he is unable to take anti-imflammatory medication 
due to the side effects and that he will eventually have to 
have knee replacement surgery.  He has obtained temporary 
relief of symptoms with cortisone injections to the right 
knee.

Disability ratings are based on the average impairment of 
earning capacity resulting from the disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  The Board 
considers all the evidence of record but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined the competency of evidence, pursuant to 38 
C.F.R. § 3.159(a), as follows: 

(1) Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as medical 
and scientific articles and research reports or 
analyses. 

(2) Competent lay evidence means any evidence not 
requiring that the proponent have specialized 
education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay 
person.

The RO has assigned a 10 percent rating for the veteran's 
right knee condition, diagnosed as patellofemoral syndrome, 
effective to the date of the original claim, April 30, 1998, 
under Diagnostic Code 5299-5020 of the Schedule for Rating 
Disabilities.  See 38 C.F.R. § 4.20 (2005) (When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely related.).  Diagnostic Code 5020 
provides that synovitis will be rated as degenerative 
arthritis on the basis of limitation of motion of the 
affected parts.  38 C.F.R. § 4.71a, Diagnostic Code 5020 
(2005).  

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  Id.

Evaluations for limitation of flexion of a knee are assigned 
as follows: flexion limited to 60 degrees warrants a 0 
percent rating, flexion limited to 45 degrees warrants a 10 
percent rating, flexion limited to 30 degrees warrants a 20 
percent rating, and flexion limited to 15 degrees warrants a 
30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2005).

Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to 5 degrees warrants 
a 0 percent rating, extension limited to 10 degrees warrants 
a 10 percent rating, extension limited to 15 degrees warrants 
a 20 percent rating, extension limited to 20 degrees warrants 
a 30 percent rating, extension limited to 30 degrees warrants 
a 40 percent rating, and extension limited to 45 degrees 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2005).

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II (2005). 

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for slight knee impairment (recurrent subluxation or lateral 
instability).  38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 
percent rating contemplates a moderate degree of impairment, 
and a maximum 30 percent rating is warranted for a severe 
degree of impairment to the knee.  Id.  

VA's General Counsel has also held that where a veteran has 
both limitation of flexion and limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  See VAOPGCPREC 9-04 (Sept. 17, 2004).  
Separate ratings may also be assignable where there is both 
limitation of motion and instability of the knee.  VAOPGCPREC 
9-98 (August 14, 1998).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2005).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59 (2005).

Taking into account all relevant evidence, the Board finds 
that the veteran's service-connected right knee condition 
does not warrant a disability evaluation in excess of the 
currently assigned 10 percent rating.  The August 2002 VA 
examination demonstrated that the veteran had range of motion 
from 0 to 127 actively and 0 to 130 passively.  He walked 
with a normal posture and gait with symmetrical appearance of 
the knees.  There was no swelling or warmth.  He did exhibit 
some pain with passive range of motion, pain on instability 
testing, and mild pain to palpation of the suprapatella 
region with a small effusion.  He reports fatigability and 
lack of endurance, but denied stiffness, swelling, heat, 
redness, or instability.  His private clinic records do not 
contain any range of motion findings.  Even with 
consideration of his credible report of functional impairment 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, the veteran's range 
of motion findings fall well short of the criteria for even a 
compensable rating for limitation of flexion or extension 
under Diagnostic Codes 5260 and 5261.

As to an increased rating under Diagnostic Code 5257, the 
evidence of record does not show that the veteran has 
subluxation or lateral instability of the right knee.  In 
this regard, on the August 2002 VA examination, it was noted 
that the veteran denied dislocation and having a knee brace 
or requiring ambulatory aids such as crutches or canes.  The 
examiner noted there was "mild synovitis and mild crepitus 
bilaterally" and "[r]egarding stability, the veteran did 
exhibit pain to varus and valgus strain in testing medial and 
lateral collateral ligaments of the right and left knee."  
However, his anterior and posterior drawer signs were 
negative as well as his McMurray's testing.  A VA radiology 
report noted a clinical history of chronic pain, and the 
right and left knees "reveal[ed] mild narrowing of the 
medial compartment joint spaces [and] mild joint effusion [of 
the] right knee."  Private medical records dated February 
10, 2003 and August 21, 2003 noted that "[n]o acute fracture 
or dislocation [was] identified."  An August 12, 2003 
medical record noted "periodic limb movement disorder 
controlled with a combination of Ambien and Clonzepam."  An 
additional medical record dated December 1998 noted that the 
veteran suffered from "[m]ild to moderate degenerative 
changes of both knees, associated with bilateral effusions."   
Based on the above medical evidence, a compensable rating 
under Diagnostic Code 5257 is not warranted for the service-
connected right knee condition as there is no competent 
evidence of instability or subluxation.  38 C.F.R. § 4.31.

Furthermore, because the veteran does not have separately 
compensable limitation of flexion or limitation of extension 
in his right knee, separate ratings as contemplated by 
VAOPGCPREC 9-2004 are not warranted.  As there is no evidence 
of instability, consideration of separate ratings for painful 
motion and instability is also not warranted.  VAOPGCPREC 9-
98 (August 14, 1998).

In so holding, the Board has deemed the veteran as competent 
to report his right knee symptoms.  His reports of painful 
motion are deemed credible and consistent with his history of 
effusions and cortisone injections provided by his private 
examiners.  Although the Board does not question the 
sincerity of the veteran's conviction that he has increased 
disability in his right knee, the Board notes that, as a lay 
person, he is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(2005).  Based upon the above, the Board finds that a 
preponderance of the evidence is against an initial rating in 
excess of 10 percent for the veteran's right knee condition.  
There is no doubt to be resolved in his favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).  Therefore, the appeal must be denied.  

II.  Service Connection for Low Back Strain 

The veteran contends that his low back strain is directly 
related to his active service.  Service connection is 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, during a period of war.  
38 U.S.C.A. § 1110 (West 2002).  In order to qualify for 
entitlement to compensation under 38 U.S.C.A. § 1110, a 
claimant must prove the existence of (1) a disability and (2) 
that such disability has resulted from a disease or injury 
that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  Even 
though there is no evidence of disease during service, 
certain chronic diseases such as arthritis may be presumed to 
have been incurred in service if manifested to a degree of 10 
percent or more within one year of separation from service.  
38 C.F.R. §§ 3.307, 3.309 (2005).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information, including lay and medical evidence 
of record. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1) Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as medical 
and scientific articles and research reports or 
analyses. 

(2) Competent lay evidence means any evidence not 
requiring that the proponent have specialized 
education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay 
person.

The veteran's service medical records do not reflect a 
diagnosis of low back strain.  His entrance exam dated, 
February 1968, stated that the veteran had good range of 
motion with no muscle spasms.  It was also noted that the 
veteran had some aching in his back at times but did not have 
a previous strain.  Thus, the veteran is presumed to have 
entered service in sound condition.  38 U.S.C.A. § 1111 (West 
2002).  There is no record of treatment for back symptoms in 
service.  On his separation examination in May 1970, he 
specifically denied a history of "BACK TROUBLE OF ANY KIND" 
with his physical examination indicating a "NORMAL" 
clinical evaluation of the spine.  

The earliest medical record to show a diagnosis is dated 
March 1975, which diagnosed the veteran with acute lumbar 
strain.  At that time, an x-ray examination of the 
lumbosacral spine was interpreted as showing "NORMAL 
LUMBARSPINE."  In April 1975, the veteran was shown to have 
tenderness and mild spasm of lumbar paraspinous muscles 
bilaterally.  A private medical record dated September 1990 
stated the following: "[m]ild lumbosacral strain and mid 
thoracic back pain, apparently chronic in etiology.  Does not 
have true history of recurrence of injury at work.  Has very 
mild spasm noted on examination today.  Straight leg raises 
are negative at 90º."  Medical records from November 1992 
stated that the veteran had "been having difficulty with his 
back off and on since 1977" and that the veteran was not 
sure how he injured his back.  The record noted that "[m]ore 
recently, [the veteran] has begun to develop some significant 
back pain with occasional pain into the left leg."  The x-
rays reviewed by the private examiner revealed "degenerative 
disc disease at L4-5 with some anterior lipping."  The 
examiner opined that the veteran had a "combination of a 
chronic strain as well as some degenerative disc disease."   
Additional private medical records, dated March 24, 1995, 
also revealed that the veteran had mild degenerative disc 
disease and stated "there [was] nothing to suggest acute 
trauma or bone destruction."  A July 1996 exam stated the 
following: "chronic lumbosacral discomfort related to 
degenerative disc disease and degenerative arthritis noted on 
past x-rays in the chart."  In April 1999, he was given a 
diagnosis of low back myositis and spasm.  A June 2000 
medical exam stated that the veteran's back pain was due to 
muscle spasms and degenerative arthritis.  A July 2000 
private medical report stated that the veteran had a markedly 
degenerated disc at L4-5, and a fusion was suggested.  An 
August 2002 VA exam noted that the veteran complained of 
chronic low back pain and had a history of a bad disc at L5.  

The Board finds, by a preponderance of the evidence, that the 
veteran's current disability of the lumbar spine, variously 
diagnosed as lumbar strain, myositis, degenerative arthritis, 
and degenerative disc disease, was first manifest many years 
after his discharge from active service and that there is no 
competent evidence that any current disability of the lumbar 
spine is causally related to event(s) during active service.

While the veteran's private medical records associated with 
the claims folder do show treatment for his lower back, no 
records exist establishing that the low back strain was 
related to events during his active service.  The veteran 
claims injury to the back while in a motor vehicle accident 
for which he did not seek treatment.  He specifically denied 
recurrent back pain on his separation examination with his 
physical examination negative for chronic disability of the 
lumbar spine.  He also claims that he developed arthritis as 
a result of exposure to cold while on active duty.  His own 
theory of medical diagnosis and causation cannot be accepted 
as competent evidence as he is not shown to possess the 
requisite training to speak to issues of medical diagnosis 
and causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  In reaching this decision, the Board 
considered the benefit-of-the-doubt rule; however, as the 
preponderance of the evidence is against the veteran's claim, 
such rule is not for application in this case.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  VCAA

The Board notes that the claims folder has been carefully 
reviewed to ensure compliance with the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000.  106 P.L. 475, 
114 Stat. 2096 (2000).  In pertinent part, this law defines 
VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103(a) and 5107 (West 2002).  
The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, VA will attempt to 
obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement is found at 38 C.F.R. § 3.159(b)(1).  The 
Pelegrini II Court also held that the language of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) requires that a VCAA 
notice be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that a pre-adjudicatory RO letter 
dated May 14, 2002, as well as the rating decision on appeal, 
the Statement of the Case (SOC), letter dated October 9, 
2003, and the Supplemental Statement of the Case (SSOC), told 
him what was necessary to substantiate his claims.  In fact, 
the SOC and SSOC provided him with specific information as to 
why his claim was being denied and of the evidence that was 
lacking.

The May 14, 2002 and October 9, 2003 letters satisfied the 
elements of (2) and (3) by notifying the appellant of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the 
documents explained that VA would help him get such things as 
medical records or records from other Federal agencies, but 
he was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the appellant evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The July 2003 SOC provided him with the complete 
text of 38 C.F.R. § 3.159(b)(1).  

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  The purpose of the VCAA is to give the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice have been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  There is no indication or allegation that any aspect 
of the VCAA notice requirements that may have been issued 
post-adjudicatory has prevented him from submitting any 
pertinent evidence and/or information necessary to 
substantiate his claim.  With respect to the initial rating 
claim, the May 2002 letter substantially complied with the 
VCAA requirements, and additional VCAA notice was not 
required with respect to the downstream claim for a higher 
initial rating.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Nonetheless, the veteran was provided an additional VCAA 
letter in October 2003.

A VA medical examination and opinion has been obtained with 
respect to the right knee disability.  That examination 
report, dated August 2002, reflects review of the claims 
folder and indicates an opinion supported by reference to 
evidence of record.  With respect to the lumbar spine claim, 
the veteran denied complaint of back pain on separation with 
a negative physical examination provided.  There is no 
evidence of chronic back disability until many years after 
service and no competent medical opinion relating any current 
disability of the thoracolumbar spine with event(s) during 
active service.  In such a situation, VA has no duty to 
obtain medical opinion.  Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003).  The evidence and information of 
record, in its totality, is sufficient to decide the case.  
There is no reasonable possibility that any further 
assistance to the veteran would be capable of substantiating 
his claims.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating that strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that 
remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

ORDER

The claim of entitlement to an initial rating in excess of 10 
percent for the service-connected right knee condition is 
denied.

The claim of entitlement to service connection for low back 
strain is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


